Citation Nr: 1520873	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for head injury with vision problems.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1967.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran failed to report to the most recently scheduled Board hearing in June 2014.  No party has asserted that the Veteran did not receive sufficient notice of his Board hearing or that he had good cause for his failure to appear.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for PTSD, depression, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have current residuals of concussion, including traumatic brain injury (TBI), and any diagnosed vision problems were not caused or aggravated by active service. 


CONCLUSION OF LAW

Service connection for head injury with vision problems is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in February and May 2009, prior to the initial rating decision.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his head injury claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) and VA and private treatment records.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran underwent a VA eye examination in September 2013 for an opinion as to whether his diagnosed eye disorders are related to service or in-service injury.  The VA opinion, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim as to any head injury disability.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a specified disease manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Clear and unmistakable evidence means that the evidence 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of 'clear and unmistakable error' in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an 'onerous' one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003; Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

Here, however, a pre-existing disability was noted upon entry into service, so the Veteran is presumed not sound as to defective vision.  The Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that eye disorder.  And, in that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

      A.  Analysis

In the present case, the Board finds that the evidence does not support a finding of a disability manifested by current residuals of concussion or head injury, and any diagnosed vision disorder was not caused or aggravated by active service.  

The Veteran filed his claim for service connection in February 2009.  He reported that he was in basic training, learning hand to hand combat, when he was hit in the head.  He reported he had to see a doctor for this because it was causing him to have blurred vision.  

A pre-service private treatment record dated in April 1965 indicates the Veteran hit his head on a truck mirror two weeks prior to admission and had been having fainting spells since that time.  The final diagnosis was brain concussion.  

Service treatment records include a September 1965 enlistment examination in which the eyes were marked as normal.  In an enlistment medical history report, dated in September 1965, the Veteran reported eye trouble, and the examiner noted the Veteran had a brain concussion in 1965 and visual defect.  In a June 1966 STR, the Veteran complained of blurred central vision, worse on the right, which began as just a little black spot 4 to 5 months ago.  He had been in service 3 weeks.  The examiner noted normal vision except for strabismus.  The examiner indicated an impression of exotropia and right hypertropia.  An April 1967 separation examination report included a diagnosis of strabismus left eye.  In an undated (but presumed separation) medical history report, the Veteran denied eye trouble.  

On VA eye examination in September 2013, the examiner determined that the Veteran's claimed eye condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner indicated that there is no record of the Veteran being treated for a left eye strabismus in April 1967.  Records only show that the Veteran has a left eye strabismus, but no surgery or treatment is shown as being performed.  The Veteran's visual acuity is normal.  The Veteran had black spots in his vision (vitreal floater/degeneration) prior to service and it is natural for a progression of symptoms with age.  The Veteran's state of vitreal degeneration is similar to those who have not been treated for strabismus nor had a head injury. 

The Board finds that service connection for residuals of a head injury with vision problems, is not warranted because the preponderance of the evidence fails to establish that the Veteran sustained a head injury during service or that any vision problem was incurred in service or caused by in-service injury.  In fact, there is evidence of a pre-existing head injury and vision problems, and the first evidence of an eye disorder is only three weeks after enlistment in service.  At that time, the Veteran reported he had eye problems for months prior.  

The Board considered whether the Veteran's diagnosed eye disorder worsened in service due to aggravation rather than normal progression of the preexisting condition; the Board finds it did not.  The Board has relied on the objective medical evidence of record, including the post-service private and VA treatment records that fail to reflect any eye disorder associated with service, as well as the September 2013 VA examiner's opinion that indicates the Veteran current eye disorders were not incurred in or aggravated by active service.  The VA opinion is considered to probative and persuasive as the physician reviewed the claims file, provided a fully articulated opinion that included a synopsis of the pertinent medical findings, and supported these conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the opinion is supported by the other objective medical evidence of record that do not include any findings of any current residuals of concussion, including TBI.

Although the Veteran generally avers that he currently has residuals of an in-service head injury, this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The only possible evidence of any current residuals of a concussion is his report of experiencing vision problems, which have been found to pre-exist service.  The Board notes that although he is competent to report that he experiences vision problems, he is not competent to relate these vision problems to any concussion, including TBI, reportedly experienced approximately 49 years ago, as this is a complex medical question, and thus it is not capable of direct lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for head injury with vision problems is denied.


REMAND

The Veteran asserts he has PTSD due to stressful situations including his unit coming under mortar attacks while serving in Korea on the Demilitarized Zone (DMZ).  In a January 2009 VA progress note, a social worker reported a diagnosis of PTSD.  The Veteran reported he was deployed to Korea from 1966 to 1967 and was stationed at Camp Humphrey with the 7th Infantry Division.  He stated that he was required to perform duties normally assigned to an infantry MOS and was assigned to a mortar crew.  He pulled guard duty on the DMZ and vividly recalls that North Korean soldiers attempted to infiltrate to the south, and at one time he was forced to shoot and kill three North Korean infiltrators.  He also shared that at one time he had to pick up body parts of some American soldiers that had been dismembered by North Koreans.  He expressed fear for his life several times while on the DMZ.  In his In an October 2012 decision, the RO indicated that the Veteran's service unit assignment in Korea DMZ zone and MOS were verified; however, the RO found a lack of evidence to send the Veteran's claimed stressors for verification from the U.S. Joint Services Records Research Center (JSRRC).  The Board notes that the Veteran only submitted a Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) for his claimed stressor of finding dead American soldiers.  He did not submit specific information relating to his other two claimed stressors.  The Board finds additional development is necessary to attempt to verify the Veteran's claimed stressors of mortar attacks and killing three infiltrators.  After any additional information is received, a VA psychiatric examination is also necessary. 

As the claim is being remanded for a VA psychiatric examination, the Board finds a decision on the issue of entitlement to depression would be premature. 

The Veteran underwent a VA examination in November 2012; however, his claims file was not available for review and the examiner was unable to give an opinion without resort to speculation.  Furthermore, the VA examiner did not request a medical history from the Veteran as to the perceived onset of his hearing loss and tinnitus.  However, in a December 2008 VA progress note, the Veteran reported the onset of his tinnitus to be in service.  Service treatment records are negative for complaints or diagnosis of hearing loss or tinnitus in service.  In an addendum report dated in June 2013, the examiner noted that the Veteran's hearing was indicated to be normal at enlistment and separation from service, with no evidence of a shift in hearing in either ear.  The Board emphasizes that for service connection, it is not required that a hearing loss 'disability' by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  An additional VA hearing loss examination is necessary in order to obtain a medical history from the Veteran and an opinion which considers the Veteran's statements.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit a Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) for two stressors: (a) killing three North Korean infiltrators and (b) coming under mortar fire.  Make efforts to corroborate the Veteran's reported in-service stressors.  Notify the Veteran of any efforts and associate a copy of any efforts with the claims file.

2.  Once the completed stressor questionnaire is returned, schedule the Veteran for an appropriate VA examination.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to and reviewed by the examiner.

The examiner is asked to diagnose all psychiatric disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  The examiner should note that service connection has been established for psychophysiological gastrointestinal reaction with history of duodenal ulcer, duodenitis, and pylorospasm, and in this regard, the examiner should indicate if any currently diagnosed acquired psychiatric disorder is proximately due to, or alternatively, aggravated (permanently worsened) by, this service-connected disorder.

The examiner is asked to reconcile any opinion with any service personnel records and the Veteran's contentions, to include any competent lay evidence regarding any continuity of psychiatric symptomatology since service.

If the examiner concludes that the Veteran does have a valid diagnosis of PTSD, the examiner should state which verified stressor is being relied upon to support that diagnosis.  

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Schedule the Veteran for a VA hearing loss and tinnitus examination for an opinion as to the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  Provide the examiner with the claims file, including a copy of this remand and any pertinent evidence in Virtual VA or VBMS not already of record.

After an audio examination, the examiner should review this remand and the claims file and provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus is etiologically related to conceded traumatic noise exposure during his service.

The VA examiner should remain mindful that lay evidence is potentially competent to support the presence of the claimed disability both during and since service, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  Thus, the examiner cannot consider the absence of any treatment for hearing loss as entirely determinative of whether the Veteran's current hearing loss dates back to his service or is related to or the result of his service.  This is not to say the examiner cannot consider the absence of any objective indication of hearing loss during service or within the one-year presumptive period after as one of the reasons or factors for disassociating any current hearing loss from service, just that this cannot be the only or sole reason for this conclusion.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4.  Then, after undertaking any further indicated development, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


